PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/250,551
Filing Date: 17 Jan 2019
Appellant(s): Topaloglu et al.



__________________
Howard Levy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 15, 17-18, and 21 are rejected.
NEW GROUNDS OF REJECTION
NONE.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.
(2) Response to Argument
Appellant argues that the prior art does not teach conductive paint applied to the surface of a vehicle.  It is noted that the rejection is based on the combination of references and there is no assertion that the references do not constitute analogous art or that there is no motivation to combine the references. The basic assertion of the rejections is that it is known to place a charging station on the roof of the vehicle where the charging station has a conductive surface (McClintock) and to substitute physical electrodes that provides a conductive surface with a charge pad where the electrodes are formed with conductive paint (Gudorf).  To support his assertion, appellant refers to a section of the applied Gudorf reference that refers to the difficulty of creating charge electrodes with conductive paint.  It is noted that the referred to portion does not constitute a teaching away from the use of conductive paint, but rather the undesirability of 
Appellant then argues that there is no evidence that ECR 4100 is suitable for an exterior surface of a vehicle (i.e. withstanding exposure or having a pleasing appearance).  The lack of a specific teaching is of no relevance to the issue at hand.  One cannot expect a teaching to articulate the use of materials for every conceivable environment.  Instead, one should presume that the disclosed invention would be suitable for the purpose disclosed, namely to form a conductive surface for the purpose of charging.  Further, Appellant’s argument is hypothetical.  He provides no evidentiary proof with respect to non-suitability. A charge pad would also be subject to environmental conditions found on the outside of a car.  And appearances are purely subjective assertions that is not relevant.
While appellant refers to the teaching of the secondary Gudorf reference as also being problematic, the problem arises again from the application of conventional conductive paint and not ECR4100 which solves the problem of applying the paint and not using the paint for electrodes.  
The arguments put forth by appellant are logically inconsistent with the teachings found in the specification of the instant application.  The specification only refers to conductive paint 
Finally, it is noted that this novel argument is first presented at appeal and not during the prosecution of the application.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Albert K Wong/
Albert K Wong
Conferees:
 /JOSEPH H FEILD/ Supervisory Patent Examiner, Art Unit 2689        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                                                                                                                                                                                                                       
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.